Citation Nr: 0500894	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served in the Regular Philippine Army from August 
1945 to May 1946.  He died in May 1986; the appellant is the 
surviving spouse of the deceased veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The matter of basic eligibility to VA nonservice-connected 
death pension benefits was certified on appeal.  The 
appellant, however, has not submitted a substantive appeal 
(VA Form 9) on this issue.  Thus, this matter is not before 
the Board at this time.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in May 1986 from toxemia due to ruptured 
viscus or ruptured intestines.  

3.  At the time of his death, service connection was in 
effect for a healed scar as a residual of a shrapnel wound to 
the right chest, Muscle Group II; a healed scar as a residual 
of a shrapnel wound to the left parietal area, 
nondisfiguring; and a healed scar as a residual of a shrapnel 
wound to the left thigh, all rated as noncompensable.  

4.  The record contains no indication that the veteran's 
death was proximately due to or the result of his service-
connected disabilities.

5.  The appellant filed her claim for accrued benefits more 
than one year after the veteran's death in May 1986.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312, 3.374 (2004).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  In this case, VA provided the appellant with 
the necessary information in a letter dated in October 
2002.  
With respect to the issue of accrued benefits, VCAA does not 
specifically apply.  As to whether the appellant is entitled 
to accrued benefits, this determination turns on the timing 
of the appellant's claim.  

In this case, because entitlement to accrued benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  See also VAOPGCPREC, 5-2004.  

With respect to the appellant's claim of service connection 
for the cause of the veteran's death, the Court's decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO issued a VCAA 
notice in October 2002 prior to the February 2003 rating 
decision denying service connection for the cause of the 
veteran's death.  Thus, the timing of VA's notification 
actions complies with the express requirements of the law as 
interpreted by the Court in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

In the October 2002 letter, the RO notified the appellant of 
the information and evidence needed to substantiate a claim 
of service connection for VA death benefits, and provide 
information on the veteran's health care providers so that 
the appropriate medical records could be requested and 
obtained.  Further, the October 2002 letter specifically 
advised the appellant to submit other medical evidence to 
support service-connected death and submit evidence 
pertaining to the veteran's treatment for his disabilities.  
As a result of the letter, the appellant provided additional 
evidence in support of her claim.  The Statement of the Case 
dated in September 2003 specifically included the applicable 
provisions of the VCAA.  Also, after providing the appellant 
notice of the VCAA and affording her the opportunity to 
respond, the RO reconsidered the appellant's claim, as 
evidenced by the February 2004 supplemental statement of the 
case (SSOC).  

The appellant has also been provided with every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA notices.  VA has advised her generally to 
submit any information and evidence in support of her claim.   

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  A request was also made to the service 
department to verify the veteran's service.  The appellant 
has submitted additional post-service medical records in 
support of her service connection claim.  There is no 
indication of unobtained evidence that might aid the 
appellant's claim or that might be pertinent to the bases of 
the denial of this claim.  Thus, the Board finds that VA's 
duty to assist the appellant in obtaining relevant records 
has been satisfied.  38 C.F.R. § 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no basis to request a medical opinion regarding the 
issue on appeal.  There is no competent evidence suggesting 
that the veteran's conditions from which he died were 
incurred during service.  In pertinent part, all findings on 
separation from service were normal and there is no 
indication that the veteran was treated for his intestinal 
problems until close in time to his death.  Further, there is 
no competent evidence that the veteran's death was caused by 
his service-connected disabilities.  Thus, no further medical 
opinion is necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  


Analysis

Law and Regulations:  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

During the veteran's lifetime, service connection was in 
effect for a healed scar as a residual of a shrapnel wound to 
the right chest, Muscle Group II; a healed scar as a residual 
of a shrapnel wound to the left parietal area, 
nondisfiguring; and a healed scar as a residual of a shrapnel 
wound to the left thigh, all rated as noncompensable.  

The death certificate reveals that the veteran died in May 
1986 from toxemia due to ruptured viscus or ruptured 
intestines.  Initially, the Board notes that the veteran's 
service medical records are silent for any complaints, 
notations, or diagnoses associated with toxemia or problems 
with the intestines or viscera.  The discharge examination 
report dated in October 1945 indicates that other than 
residual scars due to shrapnel wounds, all clinical findings 
were normal.  In an Affidavit for Philippine Army Personnel 
dated in October 1945, other than reference to shrapnel 
wounds, there is no mention of any disabilities incurred in 
service.  

Further, post-service records are equally silent for any 
complaints, notations, diagnoses, or medical opinions to 
substantiate service connection for the cause of the 
veteran's death.  In a report from a VA examination conducted 
in August 1973, medical findings related only to complaints 
associated with residuals of the shrapnel wounds that 
affected the left parietal area, right chest, and left thigh.  
There is no reference to any disability manifested in the 
intestines or viscera.  

In a May 1974 statement, Dr. Len D. Araquil noted the 
veteran's treatment for residual disability associated with 
shrapnel wounds, hypertension, and neuritis.  

In a September 1980 statement Felipe R. Musngi, Jr., M.D., 
noted that the veteran was under treatment for hypertension 
and problems associated with his in-service shrapnel wounds.  

In a July 1985 statement by Pedro T. Miguel, M.D., from the 
Miguel Medical Clinic, noted that during June 1985 the 
veteran had been confined in the clinic for treatment of his 
service-connected disabilities.  In an August 1985 statement, 
Dr. Miguel noted that the veteran was confined for complaints 
of restlessness, anxiety, and fear.  

In a November 1985 medical certificate from Avesino A. 
Saguiped, M.D., it is noted that the veteran was seen for 
problems stemming from pain in the left parietal region, 
dizziness, insomnia, hypertension, and anxiety neurosis.  

In May 1986, the veteran died from toxemia, due to ruptured 
viscus or ruptured intestines.  

In a statement dated in March 2001 by the physician who 
signed the death certificate of record, Esperanza Viaje-
Mandaros, M.D., reported that it was not clear whether the 
veteran's death was connected to his military service, 
because of the lengthy time between his death and discharge 
from service.  Dr. Viaje-Mendaros stated that she had never 
attended to the veteran prior to his death, and that she had 
concluded the cause of death by the symptoms report by the 
veteran's son.  

Outpatient treatment records from A. V. Reyes Medical Clinic 
were submitted in December 2002 that showed treatment in 
October 1985 for recurring abdominal pain, diagnosed as 
peptic ulcer.  

The Board finds that the preponderance of the evidence is 
against the claim.  The service medical records do not show 
that the veteran's conditions that caused his death were 
incurred during his period of service.  As noted above, the 
service medical records are silent for any pertinent 
notations associated with toxemia due to ruptured intestines 
or viscera.  Moreover, there is no competent evidence that 
the disabilities incurred in service, that is, the residual 
scars attributable to gunshot wounds, caused or contributed 
substantially or materially to cause the veteran's death.  In 
other words, the veteran's service-connected disabilities 
were not alone, or in combination with any other conditions, 
the immediate or underlying cause, or were etiologically 
related to the veteran's death.  Additionally, there is no 
competent evidence that the veteran's service-connected 
disabilities were a contributory cause in his death, or that 
there was a causal connection between the veteran's service-
connected disabilities and his death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

In addition, though the appellant's lay statements of record 
are considered in determining the outcome of this case, the 
appellant's own accounts alone cannot substitute for 
competent medical evidence of a relationship between the 
veteran's death and his period of service.  Thus, although 
the Board acknowledges her contentions that the shrapnel 
wounds that the veteran incurred in service caused him to 
lose his appetite, thereby affecting his intestinal system, 
the appellant's statements have no probative value in that 
they do not constitute competent evidence in support of her 
claim.  The appellant has not shown that she has the 
expertise to render her statements medically competent to 
establish a causal relationship between the veteran's death 
and his service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that laypersons are not qualified to render 
medical opinions regarding the etiology of disabilities).  

Because the negative evidence in this case outweighs any 
positive evidence in this case, the appellant's claim is not 
subject to the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Consequently, the appellant's claim for service connection 
for cause of the veteran's death must be denied.  

Legal entitlement to accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors, as provided by 
law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

In this case, the death certificate shows that the veteran 
died in May 1986.  The appellant's claim was received 
initially at the RO in March 2001, clearly more than one year 
after the veteran's death.  Pursuant to VA law, the claim for 
accrued benefits was therefore untimely.  Id.  Therefore, the 
only conclusion that can be reached is that the appellant has 
no legal entitlement to accrued benefits.

The Board recognizes the appellant's contentions that as the 
decedent's spouse, she is entitled to certain benefits.  
Nevertheless, in an issue such as this one, where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Accordingly, 
entitlement to accrued benefits under 38 U.S.C.A. § 5121 is 
denied.  


ORDER

Service connection for cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


